         Case 1:20-cv-00029-CRH Document 20 Filed 05/06/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Nicole Catherwood Rude,               )
                                      )
               Plaintiffs,            )           ORDER
                                      )
       vs.                            )
                                      )
Laughing Sun Brewery, LLC,            )           Case No. 1:20-cv-029
                                      )
               Defendant.             )


       On May 5, 2020, the parties filed a Stipulation for Dismissal with Prejudice. The court

ADOPTS the parties’ stipulation (Doc. No. 18). This action is DISMISSED with prejudice. Each

parties shall bear their own costs, fees, and disbursements.

       IT IS SO ORDERED.

       Dated this 6th day of May, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
